UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6936



ANTHONY ANDREWS,

                                            Plaintiff - Appellant,

          versus


JAMES C. FOX, District Judge; MS. LIBBY, Staff
Attorney; LAW CLERKS,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-245-5-H)


Submitted:   September 16, 2004       Decided:   September 23, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Andrews, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Anthony   Andrews   appeals   the   district   court’s   order

denying relief on his action filed under Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), and

dismissing claims against a federal judge, his staff attorney and

his unnamed law clerks as frivolous under 28 U.S.C. § 1915(e)

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we dismiss this appeal as frivolous for the reasons

stated by the district court.     See Andrews v. Fox, No. CT-04-245-

5-H (E.D.N.C. May 11, 2004).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                              DISMISSED




                                 - 2 -